El Juez Asociado Sb. Wolf,
emitió la opinión del tribunal.
Carmen Núñez, casada con Luis Maldonado, obtuvo sen-tencia de divorcio contra él en 17 de noviembre de 1904. En 7 de septiembre de 1905, dió ella a luz; a la niña Araceli. Como esta niña nació dentro de los 301 días de la disolución del matrimonio, se presumirá, como declaró pro-bado la corte inferior que es legítima a tenor del artículo 181 del Código Civil, el cual es como sigue:
“Art. 181. — Son hijos legítimos los nacidos después de los ciento ochenta días siguientes al de la celebración del matrimonio y antes de los trescientos días siguientes a su disolución.
“Contra esta legitimidad no se admitirá otra prueba que la im-posibilidad física del marido para tener acceso con su mujer en los *82primeros ciento veinte días de los trescientos que hubiesen prece-dido al nacimiento del hijo.”
La demandante Carmen Núñez, sin embargo, en repre-sentación de su hija alegó que ésta era hija ilegítima de Luis Becerra Lacot, concebida y nacida después del divorcio. Como fundamento particular para la alegación que hace de ser su hija heredera de Luis Becerra, alega la madre un es-tado de concubinato público, que Luis Becerra y Carmen Núñez vivieron públicamente, bajo el mismo techo y como marido y mujer.
Celebrado el juicio, la Corte de Distrito de Ponce declaró probado que Araceli Núñez es hija legítima de los esposos divorciados, Luis Maldonado y Carmen Núñez, y declaró también probado que la demandante no había establecido un caso de acuerdo con sus alegaciones.
La apelada, madre de Becerra, reconoce que un hijo ile-gítimo o hasta adulterino podría tener derecho a una recla-mación contra su supuesto padre de haber nacido entre los años 1902 y 1911, durante cuyo período el Código Civil no establecía distinción alguna entre los hijos naturales en particular y los hijos ilegítimos en términos amplios. La ape-lada, sin embargo, llama la atención a que de acuerdo con el artículo 184 del Código Civil sólo el padre puede disputar la legitimidad de un hijo y si bien puede alegarse la ausencia para demostrar la imposibilidad física del trato carnal, no se probó en forma debida la ausencia como se pretendió ha-cerlo.
Lo que la apelante trató de demostrar fué que mientras -estaba pendiente el pleito de divorcio Luis Maldonado y ■Carmen Núñez vivieron separadamente, el esposo en Peñue-las y la esposa en Ponce. La apelante cita jurisprudencia al efecto de que cada caso de alegada incapacidad física, o de ausencia, debe juzgarse por sí mismo y que no deben es-tablecerse reglas definidas. Los comentaristas citados ha-*83biaban en gran parte de segundos matrimonios y del depó-sito de, la esposa y otras condiciones que no existen en este caso. Nos sentimos obligados a sostener que la demandante Carmen Núñez no ba refutado con éxito la presunción de legitimidad como se consigna en el artículo 181 del Código Civil.
La apelada en verdad llama la atención al becbo de que vivir en Peñuelas no excluye la posibilidad del contacto fí-sico. Esta no es la “ausencia” de que babla el Código Civil o las decisiones de los comentaristas. Peñuelas en la fe-cha de la concepción de la niña Araceli Núñez era parte del distrito judicial de Ponce. Su proximidad ba sido revelada por los mismos testigos del caso. Carmen nació en Peñue-las. Becerra iba frecuentemente allá y uno de los testigos vivía allí. Incumbía a la apelante demostrar la imposibili-dad física del contacto.
Por supuesto que puede uno fácilmente entender la ac-titud de la demandante, asumiendo que sus alegaciones son ciertas. Ella entonces sabría que Araceli no podía ser la bija de Maldonado y que era la bija de Becerra, y vería una injusticia en no permitir que fueran establecidos los verdaderos becbos. La misma Araceli Núñez, que era una mucbacba de diesciséis años, dijo al ser llamada a declarar que una persona sin nombre no es nadie. Ella trataba de probar su verdadero parentesco según ella. Sin embargo, ni los deseos de la madre o de la bija pueden prevalecer. La sociedad, Como se expresa en el Código Civil, ba rodeado de fuertes presunciones la legitimidad de los bijos nacidos mientras existe el matrimonio y por trescientos días des-pués de su disolución. Es algo curioso observar la tenta-tiva de la misma bija para destruir la presunción de legi-timidad, pero es imposible para esta corte el bacer excep-ciones en contra de la letra del Código, por no decir de su espíritu. La apelante dejó de probar un caso dentro de la excepción que claramente menciona el Código.
*84También declaró probado la corte que las alegaciones de la demanda relativas' al concubinato no habían sido pro-badas. Hubo alguna prueba tendente a acreditar que Luis Becerra y Carmen Núñez vivieron juntos y bajo el mismo tedio y que él pasó algunas noches enteras con ella, pero la prueba no es enteramente satisfactoria. La prueba, sin embargo, es mucho más robusta, en nuestra opinión, de que Luis Becerra tenía su hogar con su madre durante el pe-ríodo de la concepción de la niña y que él rara vez vivió o durmió fuera de la casa. Ciertamente que no se probó tal concubinato como el que requería el'artículo 189 del Có-digo Civil antes de su enmienda en el año 1911, el cual es como sigue:
“Art. 189. — El padre está obligado a reconocer al hijo ilegí-íno en los casos siguientes:
“1. Cuando existe escrito suyo indubitado en que expresamente reconozca su paternidad.
“2. Cuando pública o privadamente le tenga por hijo suyo o le haya llamado tal en conversación o se ocupe de su educación y sostenimiento.
“3. Cuando la madre fué conocida viviendo en concubinato con el padre al tiempo del embarazo o nacimiento del hijo, o cuando éste haya nacido llevando sus padres relaciones amorosas.”
Le acuerdo con la ley y la jurisprudencia de esta corte la condición o estado de un hijo natural o ilegítimo ha de determinarse por la ley en vigor a la fecha de su concep-ción o nacimiento, según sea el caso. Morales v. Sucesión de C. Cerame, 30 D. P. R. 843; Ramírez v. Ramírez, 30 D. P. R. 617.
Debe confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso ciados Aldrey, Hutchison y Franco Soto.